                                                 1 Ariella T. Simonds (CA Bar No. 260940)
                                                   KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                 2 1999 Avenue of the Stars, Thirty-Ninth Floor
                                                   Los Angeles, CA 90067
                                                 3
                                                   Telephone:     (310) 407-4000
                                                 4 Facsimile:     (310) 407-9090
                                                   Email: asimonds@ktbslaw.com
                                                 5
                                                   Counsel for TableArt Inc.
                                                 6

                                                 7                                  UNITED STATES BANKRUPTCY COURT
                                                 8                                  NORTHERN DISTRICT OF CALIFORNIA
                                                 9                                         SAN FRANCISCO DIVISION
                                                10
                                                     In re                                                  Case No. 19-30232 (HLB)
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11
                                                                                                            Chapter 11
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                                     MUNCHERY, INC.,
                                                12
       LOS ANGELES, CALIFORNIA 90067




                                                                                                            NOTICE AND OPPORTUNITY FOR
           TELEPHONE: 310-407-4000




                                                                                 Debtor.                    HEARING REGARDING MOTION TO
                                                13
                                                                                                            APPROVE STIPULATION MODIFYING
                                                14                                                          THE AUTOMATIC STAY

                                                15

                                                16              PLEASE TAKE NOTICE that the TableArt, Inc. (“TableArt”) has filed its Motion to

                                                17 Approve Stipulation Modifying the Automatic Stay (the “Motion”). The Motion seeks entry of an

                                                18 order approving the terms of the Stipulation and [Proposed] Order Modifying the Automatic Stay

                                                19 (the “Stipulation”) between TableArt and Munchery, Inc., the above-captioned Debtor

                                                20 (collectively, the “Parties”) modifying the automatic stay. The Motion is based on the Stipulation,

                                                21 this Notice and Opportunity for Hearing, and any other evidence properly before the Court.

                                                22              PLEASE TAKE FURTHER NOTICE that the Parties are seeking relief without setting a

                                                23 hearing, and the following notice provisions are set forth verbatim pursuant to Bankruptcy Local

                                                24 Rule 9014-1(b)(3):

                                                25                        Any objection to the requested relief, or a request for hearing on the matter,

                                                26              must be filed and served upon the initiating party within 21 days of mailing the

                                                27              notice.

                                                28

                                               Case: 19-30232         Doc# 278       Filed: 12/23/19    Entered: 12/23/19 13:32:27      Page 1 of 4
                                                     177051.1
                                                 1                      Any objection or request for a hearing must be accompanied by any

                                                 2              declarations or memoranda of law any requesting party wishes to present in support

                                                 3              of its position.

                                                 4                      If there is no timely objection to the requested relief or a request for hearing,

                                                 5              the court may enter an order granting the relief by default.

                                                 6                      In the event of a timely objection or request for hearing, the initiating party

                                                 7              will give at least seven days written notice of the hearing to the objecting or

                                                 8              requesting party, and to any trustee or committee appointed in the case.

                                                 9
                                                10    Dated: December 23, 2019                   KLEE, TUCHIN, BOGDANOFF & STERN LLP
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                                12                                               By: /s/ Ariella T. Simonds
       LOS ANGELES, CALIFORNIA 90067




                                                                                                     Ariella T. Simonds
           TELEPHONE: 310-407-4000




                                                13
                                                                                                       Counsel for TableArt Inc.
                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28

                                               Case: 19-30232         Doc# 278      Filed: 12/23/19    Entered: 12/23/19 13:32:27      Page 2 of 4
                                                     177051.1                                            2
                                                 1

                                                 2 STATE OF CALIFORNIA                   )
                                                                                         )
                                                 3 CITY OF LOS ANGELES                   )
                                                           I, Shanda D. Pearson, am employed in the city and county of Los Angeles, State of California.
                                                 4
                                                   I am over the age of 18 and not a party to the within action; my business address is 1999 Avenue of the
                                                            th
                                                 5 Stars, 39 Floor, Los Angeles, California 90067.
                                                           On December 23, 2019, I caused to be served the following document in the manner stated
                                                 6 below:

                                                 7                 •   NOTICE AND OPPORTUNITY FOR HEARING REGARDING MOTION
                                                                       TO APPROVE STIPULATION MODIFYING THE AUTOMATIC STAY
                                                 8
                                                                  TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                                                 9                Pursuant to controlling General Orders and LBR, the foregoing document was served by the
                                                10                court via NEF and hyperlink to the document. On December 23, 2019, I checked the
                                                                  CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11                following persons are on the Electronic Mail Notice List to receive NEF transmission at the
                                                                  email addresses stated below.
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                                12
       LOS ANGELES, CALIFORNIA 90067




                                                                  (BY MAIL) I am readily familiar with the firm’s practice of collection and processing
           TELEPHONE: 310-407-4000




                                                13                correspondence for mailing. Under that practice it would be deposited with the U.S. Postal
                                                                  Service on that same day with postage thereon fully prepaid at Los Angeles, California, in
                                                14                the ordinary course of business. I am aware that on motion of the party served, service is
                                                                  presumed invalid if postal cancellation date or postage meter date is more than one day after
                                                15                date of deposit for mailing in affidavit.

                                                16                (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express Mail to the
                                                                  addressee(s) as indicated on the attached list.
                                                17
                                                                  (BY EMAIL) I caused to be served the above-described document by email to the parties
                                                18                indicated on the attached service list at the indicated email address.

                                                19                (PERSONAL DELIVERY) I arranged for service on the following persons and/or entities
                                                                  by personal delivery.
                                                20

                                                21           I declare under penalty of perjury, under the laws of the State of California and the United
                                                     States of America that the foregoing is true and correct.
                                                22
                                                                Executed on December 23, 2019 at Los Angeles, California.
                                                23
                                                                                                     /s/ Shanda D. Pearson
                                                24                                                   Shanda D. Pearson

                                                25

                                                26

                                                27

                                                28

                                               Case: 19-30232          Doc# 278    Filed: 12/23/19     Entered: 12/23/19 13:32:27         Page 3 of 4
                                                     177051.1                                            3
                                                 1 TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

                                                 2       •      Mikel R. Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
                                                         •      Christopher Celentino chris.celentino@dinsmore.com, caron.burke@dinsmore.com
                                                 3       •      Gail Lin Chung GL@outtengolden.com, gail.lin@yahoo.com
                                                         •      David J. Cook cook@squeezebloodfromturnip.com
                                                 4       •      Terri H. Didion terri.didion@usdoj.gov, patti.vargas@usdoj.gov
                                                         •      Leonardo D. Drubach leo@9000Law.com
                                                 5       •      Trevor Ross Fehr trevor.fehr@usdoj.gov
                                                         •      John D. Fiero jfiero@pszjlaw.com, ocarpio@pszjlaw.com
                                                 6       •      Stephen D. Finestone sfinestone@fhlawllp.com
                                                         •      Steven T. Gubner sgubner@ebg-law.com, ecf@ebg-law.com
                                                 7       •      Laurie Hager lhager@sussmanshank.com
                                                         •      Robert G. Harris rob@bindermalter.com
                                                 8       •      Jennifer C. Hayes jhayes@fhlawllp.com
                                                         •      Kristen G. Hilton Khilton@sussmanshank.com, Jbolstad@sussmanshank.com
                                                 9       •      Gary M. Kaplan gkaplan@fbm.com, calendar@fbm.com
                                                         •      Eric M. Kyser ekyser@martynlawfirm.com, admin@martynlawfirm.com
                                                10       •      Michael Lauter mlauter@sheppardmullin.com
                                                         •      Kyle Mathews kmathews@sheppardmullin.com
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11       •      Krikor J. Meshefejian kjm@lnbyb.com
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                                         •      June Monroe june@rjlaw.com, shelly@rjlaw.com
                                                12
       LOS ANGELES, CALIFORNIA 90067




                                                         •      Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
           TELEPHONE: 310-407-4000




                                                         •      Jason Rosell jrosell@pszjlaw.com, sshoemaker@pszjlaw.com
                                                13       •      Ryan A. Witthans rwitthans@fhlawllp.com
                                                         •      Kaipo K.B. Young KYoung@BL-Plaw.com
                                                14

                                                15 SERVED VIA U.S. MAIL:
                                                     Armanino, LLP
                                                16   12657 Alcosta Blvd., Suite 500
                                                     San Ramon, CA 94583
                                                17
                                                     James Beriker
                                                18   220 Shaw Rd.
                                                     South San Francisco, CA 94080
                                                19
                                                     David S. Catuogno
                                                20   K&L Gates LLP
                                                     1 Newark Center, 10th Fl.
                                                21   Newark, NJ 07102

                                                22 Daniel M. Eliades
                                                     K&L Gates LLP
                                                23   1 Newark Center, 10th Fl.
                                                     Newark, NJ 07102
                                                24
                                                     Gail C. Lin
                                                25   Outten & Golden LLP
                                                     One California Street, Suite 1250
                                                26   San Francisco, CA 94111

                                                27 Pachulski Stang Ziehl & Jones LLP
                                                     150 California St., 15th Floor
                                                28   San Francisco, CA 94111-4500


                                               Case: 19-30232         Doc# 278     Filed: 12/23/19     Entered: 12/23/19 13:32:27       Page 4 of 4
                                                     177051.1                                            4
